DETAILED ACTION
This office action is in response to applicant’s arguments and amendments filed 12/09/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 was filed after the mailing date of the Non-Final Rejection on 09/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohira et al. US 20100032220 A1 (Ohira) in view of Bray et al. US 20110017535 A1 (Bray).
Regarding claim 1, Ohira (Figs. 13-15; pars [0071-0078]) discloses a ventilation duct (103, 103b, 110) comprising: an intake port (104a) through which fluid is sucked in from a front side of a vehicle; a discharge port (103b) that is located above the intake port; a connecting portion (110, 110b, 103c) that connects the intake port and the discharge port; and a duct inner surface that is an inner surface of the connecting portion, the duct inner surface being provided such that a fluid channel is provided inside the duct inner surface, wherein a wall portion (110f) is provided only on a lower surface of the duct inner surface to linearly extend upward from a lower surface of the duct inner surface (fig. 13) and to extend in a right-left direction when seen from an upstream side in a flow direction of the fluid flowing through the fluid channel (fig. 14), wherein a bent portion is provided in an upper surface of the connecting portion, and a downstream portion of the bent portion is bent upward with respect to an upstream portion of the bent portion (fig. 13), wherein the wall portion (110f) is provided on the duct inner surface at a position that faces the bent portion, and the wall portion is provided at a position that faces the intake port (104a, fig.13), wherein the intake port (104a) and the wall portion (110f) are provided on substantially a same plane extending in a vehicle front-rear 
Ohira fails to disclose wherein a connecting wall portion is provided to extend in a downstream direction from an upper end of the wall portion to the lower surface of the duct inner surface, and the connecting wall portion extends such that a downstream end of the connecting wall portion is located above an upstream end of the connecting wall portion.
Bray (Annotated Figure 17 seen below) however discloses wherein a connecting wall portion (CWP) is provided to extend in a downstream direction from an upper end of a wall portion (WP) to the lower surface of a duct inner surface, and the connecting wall portion extends such that a downstream end of the connecting wall portion is located above an upstream end of the connecting wall portion.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Ohira by the disclosure of Bray as to from the wall portion of Ohira as to include a connecting wall portion that is provided to extend in a downstream direction from an upper end of the wall portion to the lower surface of the duct inner surface, and the connecting wall portion extends such that a solely on the rationale used by the court to support an obviousness rejection.” In this instance the application has failed to disclose that designing a connecting wall portion as to extend in a downstream direction from an upper end of the wall portion to the lower surface of the duct inner surface, and the connecting wall portion extends such that a downstream end of the connecting wall portion is located above an upstream end of the connecting wall portion as critical feature of the invention. Therefore, the examiner considers the prior rationale provided by the court sufficient to address a specific limitation addressed to a change in shape, especially provided Bray et al. US 20110017535 A1 (Bray) discloses the shape as recited by the claim limitation for a flow guiding structure upstream an air intake in an engine compartment. Therefore, the examiner considers it obvious to a person of ordinary skill in the art to modify the invention of Ohira by the disclosure of Bray as to modify the connecting wall portion of Ohira in the manner seen in Bray such that it is provided to extend in a 


    PNG
    media_image1.png
    664
    832
    media_image1.png
    Greyscale


Regarding claim 2, Ohira in view of Bray disclose the limitations of claim 1 as discussed previously, where Ohira (Fig.13) further discloses wherein an angle defined by a wall portion (110f) upstream surface of the wall portion and the lower surface of the duct (110) inner surface at a position upstream of the wall portion upstream surface is equal to or smaller than 110 degrees, the wall portion upstream surface being a surface at an upstream side of the wall portion.
Regarding claim 3, Ohira in view of Bray disclose the limitations of claim 1 as discussed previously, where Ohira (Fig.13) further discloses wherein an upper end of the wall portion (110f) is located at a position away from an upper surface of the duct (110) inner surface.
Regarding claim 6, Ohira in view of Bray disclose the limitations of claim 1 as discussed previously, where Ohira (par [0075]) further discloses wherein: the ventilation duct is an intake duct through which air is supplied to an engine of a vehicle; and the fluid flowing through the fluid channel is the air.
Regarding claim 7, Ohira in view of Bray disclose the limitations of claim 1 as discussed previously, where Ohira (Fig. 14) further discloses wherein the wall portion (110f) is continuously provided in an entire region from a right side to a left side of the duct inner surface when seen from the upstream side in the flow direction of the fluid flowing through the fluid channel.
Regarding claim 11, Ohira in view of Bray disclose the limitations of claim 1 as discussed previously, where Ohira (Fig.13) further discloses wherein a channel cross- sectional area of the fluid channel defined by the wall portion (110f) is smaller than a channel cross- sectional area of the fluid channel at a position upstream of the wall portion and is smaller than a channel cross-sectional area of the fluid channel at a position downstream of the wall portion.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohira et al. US 20100032220 A1 (Ohira) in view of Bray et al. US 20110017535 A1 (Bray) further in view of Dahl et al. US 20190061514 A1 (Dahl).
Regarding claim 4, Ohira in view of Bray disclose the limitations of claim 1 as discussed previously, where Ohira (Fig.13) further discloses wherein: the duct inner surface includes a first duct inner surface portion located upstream of the wall portion (110f), and a second duct inner surface portion located downstream of the wall portion. 2Application Serial No.: 16/013,390 Docket No.: 94377-783 (08TMCT87002PA)
Ohira fails to disclose wherein the second duct inner surface portion includes a tapered portion; and in the tapered portion, a tilt angle of the lower surface of the duct inner surface with respect to a horizontal direction is steeper than a tilt angle of an upper surface of the duct inner surface with 
Dahl (Fig. 1, seen annotated below) however discloses a second duct inner surface portion (SDIS) located downstream of a wall portion (WP) wherein the second duct inner surface portion includes a tapered portion (TP); and in the tapered portion, a tilt angle of the lower surface of the duct inner surface with respect to a horizontal direction is steeper than a tilt angle of an upper surface of the duct inner surface with respect to the horizontal direction such that a channel cross-sectional area is reduced toward a downstream side. 2Application Serial No.: 16/013,390 Docket No.: 94377-783 (08TMCT87002PA)
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to further modify the second duct inner surface of Ohira in the manner disclosed by Dahl such that the second duct inner surface of Ohira includes a tapered portion; and in the tapered portion, a tilt angle of the lower surface of the duct inner surface with respect to a horizontal direction is steeper than a tilt angle of an upper surface of the duct inner surface with respect to the horizontal direction such that a channel cross-sectional area is reduced toward a downstream side in order to increase the fluid density and velocity of the air entering the engine.

    PNG
    media_image2.png
    401
    719
    media_image2.png
    Greyscale




Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments seen on pages 5-8 of applicant’s remarks, where 8 of applicant’s remarks in particular states,” Further, the Examiner relies on MPEP §21444.04 IV B to support that "the examiner also considers it obvious to a person of ordinary skill in the art to modify the inventor of Ohira by the disclosure of [Salvesen] as to include a connecting wall portion that is provided to extend in a downstream direction from an upper end of the wall portion to the lower surface of the duct inner surface, and the connecting wall portion extends such that a downstream end of the 
However, Applicant respectfully submits that the Examiner has failed to provide any rational reason as to why a person of ordinary skill in the art would substitute a rearward wall of a bulkhead cover of Salvesen for a portion of a rear wall of a duct of Ohira. Applicant respectfully submits that even if such modification was made, only the rearward wall of the duct 110 of Ohira would be replaced by the rearward wall of the bulkhead cover of Salvesen.” 
The examiner would like to remind applicant that the MPEP in Section 2144 III. states, “The examiner must apply the law consistently to each application after considering all the relevant facts. If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on the rationale used by the court to support an obviousness rejection.” In this instance the application has failed to disclose that designing a connecting wall portion as to extend in a downstream direction from an upper end of the wall portion to the lower surface of the duct inner surface, and the connecting wall portion extends such that a downstream end of the connecting wall portion is located above an upstream end of the connecting wall portion as a critical feature of the invention. Therefore, the examiner considers the prior rationale provided by the court sufficient to address a specific limitation addressed to a change in shape, especially provided Bray et al. US 20110017535 A1 (Bray) discloses the shape as recited by the claim limitation for a flow guiding structure upstream an air intake in an engine compartment. Therefore, the examiner considers it obvious to a person of ordinary skill in the art to modify the invention of Ohira by the disclosure of Bray as to modify the connecting wall portion of Ohira in the manner seen in Bray such that it is provided to extend in a downstream direction from an upper end of the wall portion to the lower surface of the duct inner surface, and the connecting wall portion extends such that a downstream end of the connecting wall portion is located above an upstream end of the connecting wall portion provided the, where courts have held with respect to changes in shape that the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant as seen discussed in the MPEP section 2144.04 IV. B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747            

/JACOB M AMICK/Primary Examiner, Art Unit 3747